Rodey, Judge,
delivered tbe following opinion;
About a year ago tbe plaintiff filed an action in tort against tbe defendant, which, in effect, amounts to an action for libel and slander of tbe plaintiff, its officers and business. On January tbe 3d, 1908, tbe court overruled the defendant’s demurrer,, but held that, on bis application therefor, tbe plaintiff must furnish him a bill of particulars (see tbe court’s order in tbe files). On January tbe 11th tbe plaintiff furnished a so-called bill of particulars which tbe defendant states does not give him any more information concerning tbe demand of the plaintiff than be previously bad from tbe declaration itself.' We have-examined the bill of particulars furnished and we agree with tbe defendant. It in no manner complies with tbe order of the-court.
It is therefore ordered that, unless within seven (7) days from tbe filing hereof plaintiff files a proper bill of particulars, in tbe cause, and furnishes a 'copy thereof to counsel for defendant, in addition to tbe bill of particulars now on file, setting out tbe place where and some person or persons to whom the defendant stated tbe things set out in paragraphs 4 and 5 of the complaint, and further setting out the names of persons and places referred to in paragraphs 8 and 10, the complaint will stand dismissed at the costs of the plaintiff without further action on the part of the court.